Citation Nr: 0510055	
Decision Date: 04/06/05    Archive Date: 04/20/05

DOCKET NO.  02-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine (neck) 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1942 to November 1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim 
seeking entitlement to service connection for a cervical 
spine disability.

The veteran appeared and testified before the Board in June 
2002.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	There is no competent medical evidence providing a nexus 
between the veteran's neck disability and his injury during 
service.


CONCLUSION OF LAW

Service connection for a disability of the cervical spine is 
not warranted. 
38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.159, 3.303(c) (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In a June 2004 letter, the RO informed 
the veteran of the evidence necessary to prove entitlement to 
his service connection claim. Specifically, the RO informed 
the veteran that to establish entitlement, he will need to 
obtain medical records, treatment records, and service 
records. The RO informed the veteran that to establish 
entitlement, he will need to obtain evidence to show that he 
had an injury or disease that began in or was made worse 
during service, or that there was an event in service that 
caused an injury or disease.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its June 2004 
letter, the RO informed the veteran that it was seeking to 
obtain his service medical records, records from VA 
hospitals, and all records held by federal agencies, and that 
it would continue to obtain any VA or private medical 
treatment records it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the June 2004 
letter, the RO provided the veteran a list of the things that 
the evidence must show to prove his claim and instructed him 
to send in any supporting evidence. It informed the veteran 
that although it would assist him in acquiring available 
evidence, it was still the veteran's responsibility to ensure 
that VA obtained them. The RO also instructed the veteran to 
provide information about any person or agency who may have 
additional evidence.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). Throughout the adjudication 
process and in the June 2004 letter, the RO has asked the 
veteran to provide VA with information about evidence that 
might be available, and was told VA would assist him in 
obtaining any additional evidence. When the appellant has 
provided information about where he was treated for his 
claimed condition, VA has obtained the records. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.

Factual Background

Service medical records indicate that in January 1943, the 
veteran was seen for an injury to his right shoulder, which 
was caused by a fall from a landing net on an obstacle 
course. At the time, the shoulder was noted to have been 
acutely sprained. The veteran was subsequently seen in 
February 1943 and noted to have mild chronic myositis of the 
right shoulder and was to receive physical therapy consisting 
of heat and massage for one week. In March 1943, the veteran 
was discharged from physical therapy. On the veteran's 
separation examination, his musculoskeletal system was noted 
to have no defects. No residuals of the shoulder injury were 
noted.

The veteran has provided statements from two friends who were 
claimed witnesses of his falling injury during service.

The first statement from Mr. E.S., stated that in December 
1942, while simulating landing exercises, the veteran fell 
from a descending net and struck his right shoulder and arm, 
and was subsequently taken to the hospital for treatment. The 
letter indicated that after the veteran returned to duty, he 
was unable to carry a full field pack or heavy weapons 
because of the injury. This apparently continued throughout 
training and later into combat. 

The veteran also provided a statement from Mr. J.J.W. The 
letter stated that in December 1942, while practicing to 
depart from a ship via a cargo net, the veteran fell from the 
net. The letter indicated the veteran fell approximately 18-
20 feet and that the veteran injured his neck and shoulder. 
It also indicated that after medical treatment, the veteran 
continued training exercises for a period of time, but he was 
not required to carry the usual full-field pack.

VA outpatient treatment records from 1989 to 1997 showed 
treatment for cervical disc disease and documented the 
veteran's reported history of pain in the neck after the 
falling accident during service. During treatment, he 
reported to his health provider that after the service injury 
he was given pain medication and told to "carry on." He 
stated that he was given therapy in the past but indicated 
the treatment has not helped.

A VA examination was conducted in January 2003 with a review 
of the case folder. During the examination, the veteran 
reported the history of his 1942 injury to his right shoulder 
and his neck. He stated that the accident occurred at Camp 
Blanding in Florida, and that afterwards he went to the 
medical clinic. He stated that "they took X-rays of my 
[right] shoulder and didn't take X-rays of my neck because my 
shoulder was more involved at that time." He stated that he 
was not admitted to a treatment facility, and was sent back 
to duty. It was noted that the veteran was gainfully employed 
after being discharged from service in 1945, but it was also 
noted that he was employed in management and did not have to 
do heavy lifting.

At the examination, the veteran complained of pain in his 
neck, rated at 10 on a  scale of 0 to 10 with 10 being the 
most severe. He indicated that the pain was a daily 
occurrence and that he was not taking any medication. He 
stated that he had a neck brace and at times he used it, 
however he indicated that it did not help. He also denied 
that he had surgery to the cervical spine and indicated that 
he was told by several neurosurgeons "not to let anybody 
fool around with your neck." He admitted that he was 
independent in performing activities of daily living, even 
with his severe neck pain. 

After examining the veteran, the VA examiner indicated that 
the shoulder injury causing the cervical neck pain during 
service would not account for the radiographic diagnosis of 
moderate degenerative changes with disc space narrowing and 
foraminal encroachment at the C6-7 level, as was the 
diagnosis given to the veteran on August 2001. The examiner 
also remarked that after reviewing the veteran's case folder, 
he did not encounter any evidence of a neck injury in the 
veteran's medical charts or other medical sources. The 
examiner also noted that even after the claimed falling 
accident in 1942, the veteran was able to continue on in 
service until his release from service in 1945. The examiner 
remarked that if the cervical spine was involved to the 
significant degree after the injury, one would expect the 
veteran's release from active duty, rather than a deployment. 
The examiner concluded that such degenerative changes of the 
cervical spine would likely be present in such advanced age 
boney changes, and would not necessarily be the result of 
such an injury during service.

Another VA medical opinion was provided in May 2003, with a 
review of the case folder, but without an examination of the 
veteran. The VA physician reviewed X-rays of the shoulder and 
noted it was negative. The physician noted that when the 
veteran was treated after he fell from the cargo netting and 
injured his right shoulder, he did not complain of neck pain. 
No subsequent treatment for his neck was given. The physician 
offered the opinion that the veteran's current cervical spine 
disorder was not related to the right shoulder injury that 
the veteran was treated for in service.


Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (2004).

The veteran claims his current neck disability is related to 
his falling accident in service. The veteran has submitted 
statements from two other men who were undergoing training 
with him who state that in December 1942, the veteran fell 
from a cargo net onto a platform. One person stated that the 
veteran injured his shoulder and arm, and the other person 
indicated the veteran injured his neck and shoulder. 

The veteran's service medical records are negative for an 
injury in December 1942, however they do show that in January 
1943, the veteran injured his right shoulder accidentally 
during a fall from a landing net on an obstacle course. It 
was originally noted to be an acute sprain of the right 
shoulder. There was no further mention of any right shoulder 
disability in the service medical records. There was also no 
mention of any neck injury. The veteran's separation 
examination was negative for musculoskeletal defects. 

The veteran's claim has been evaluated by VA examiners. The 
veteran was evaluated to determine whether his neck 
disability was related to a service injury, however no 
medical link could be made. After reviewing the case folder, 
the examiners have consistently opined that the veteran's 
current disability is not related to the falling accident 
during service.

To receive service connection for the disability, there must 
be a medical diagnosis linking the service injury to the 
veteran's current disability. 38 U.S.C.A. § 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004). Although the veteran 
continues to maintain that his current disability of the neck 
is related to his accident during service, he is not a 
medical professional who can make such a determination. 
Neither are the lay witnesses who have submitted statements 
in support of the veteran. The veteran and his witnesses are 
competent to describe symptoms he had during service, but as 
laypersons, they are not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause. 38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Since the record is devoid of any 
competent medical evidence that reflects his cervical spine 
disability is related to service, his claim does not meet the 
criteria for service connection.

Notwithstanding the veteran's own opinion as to the etiology 
of his current disability, the lack of a competent nexus 
opinion outweighs the veteran's contention.  The evidence 
clearly shows that the veteran had a fall in service and 
injured his shoulder.  However, that injury occurred more 
than fifty years ago, and the medical evidence does not show 
that his current disabling conditions of the neck are related 
to that injury.   For this reason, the veteran's claim must 
be denied.  
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a disability of the 
cervical spine must be denied. 38 U.S.C.A § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to a disability of the cervical spine (neck) is 
denied.





_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


